Carr, Judge,
concurring in part and dissenting in part.
{¶ 31} I concur in the majority’s resolution of the Schaffers’ second assignment of error.
{¶ 32} I respectfully dissent in regard to the bank’s three assignments of error. The trial court made 14 “findings of fact,” on which it based its ruling. A review of the evidence submitted in support of and in opposition to the motions for summary judgment clearly demonstrates that several of the trial court’s findings of fact were inaccurate. Specifically, the trial court found that Mr. Schaffer had signed the original note and the first and second amendments as a personal *184guarantor. None of the documents, however, contain guarantee provisions, and Mr. Schaffer, in fact, signed each of the three documents as a cosigner. More significantly, the trial court found that “[t]he only change in the third amended note was the deletion of Mr. Schaffer as personal guarantor which was evidenced in writing.” It is this “finding of fact” that the trial court uses to substantiate its award of summary judgment to the Schaffers on both the conversion and breach-of-implied-contract claims.
{¶ 33} A trial court’s making of “findings of fact” alone may constitute reversible error. A party is not entitled to summary judgment “where the trial court essentially trie[s] the matter and enter[s] findings of fact and conclusions of law.” Walker v. Hodge, 1st Dist. No. C-080002, 2008-Ohio-6828, 2008 WL 5384310, at ¶ 17.
{¶ 34} This court addressed a similar situation in Tucker v. Kanzios, 9th Dist. No. 08CA009429, 2009-Ohio-2788, 2009 WL 1655029, wherein we acknowledged that “[a] trial court is not supposed to weigh evidence and determine issues of fact in deciding whether summary judgment should be granted * * Id. at ¶ 15. In Tucker, the trial court made erroneous findings of fact and resolved other issues of fact. This court reversed and remanded the matter, albeit pursuant to our de novo review, by “stand[ing] in the shoes of the trial court and considering] the motion for summary judgment as it was presented to [the trial] court.” Id. at ¶ 17. I would distinguish Tucker from the instant appeal because our reversal of summary judgment in Tucker merely resulted in remand for trial before the trier of fact, preserving the losing party’s ability to seek appellate review of the judgment. In the instant appeal, however, the trial court did not rule on the motions for summary judgment; instead it sat as the trier of fact as if the matter had been submitted to it for a bench trial. The majority here in effect has ruled on the motions for summary judgment in the first instance, thereby foreclosing any true appellate review for the losing party.
{¶ 35} This court has stated that “[i]t is not the duty of a trial court or an appellate court to judge the evidence presented * * *; that job is properly reserved for the finder of fact.” Scarvelli v. Melmont Holding Co., 9th Dist. No. 05CA008793, 2006-Ohio-4019, 2006 WL 2242057, at ¶ 14. As in Scarvelli, “[w]e do not need to address the substance of [these] specific arguments] because our review of the trial court’s rationale leads us to conclude that the trial court effectively weighed the evidence * * * and enforced its own factual conclusion regarding the evidence. This is not permissible on summary judgment.” Id. at ¶ 13. Because the trial court improperly weighed the evidence, I would sustain the bank’s assignments of error and reverse.
*185{¶ 36} I would decline to address the Schaffers’ first assignment of error because my resolution of the bank’s assignments of error renders it moot. See App.R. 12(A)(1)(c).